BROCK, Chief Judge.
Findings of fact by the Industrial Commission are conclusive if supported by competent evidence. Tanner v. Dept. of Correction, 19 N.C. App. 689, 200 S.E. 2d 350 (1973). It is the function of the finder of the facts to resolve inconsistencies and conflicts in the evidence.
*692' There is a serious question whether the findings of "fact support a conclusion that the negligence of Trooper Gales was a proximate cause of the accident and the resulting death of Oates. However, that question is not presented to us by this appeal, and we do not pass upon it. Nevertheless, it is clear that the facts found support the conclusion that plaintiff’s intestate (Tommy Gene Oates) was negligent in the taking and the operation of the trooper’s patrol car and that the negligence of plaintiff’s intestate was a proximate cause of the accident and the resulting death of plaintiff’s intestate. Contributory negligence on the part of the claimant bars his recovery under the State Tort Claims Act. G.S. 143-299.1; Crawford v. Board of Education, 275 N.C. 354, 168 S.E. 2d 33 (1969).
Affirmed.
Judges Britt and Clark concur.